Citation Nr: 1340898	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  06-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for claimed asthma.

2.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include bipolar disorder, dysthymic disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on an initial period of active duty for training (ACDUTRA) from August 1980 to March 1981, and then had extensive service with the Army Reserve.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from February and September 2004 rating decisions of the RO.

The Board remanded the above-captioned claims in August 2010, May 2012, and April 2013 for additional development of the record.

The Board notes that, in April 2013, issues of service connection for claimed residuals of a pilonidal cyst and a cholecystectomy were also remanded for further development.

This claim of service connection for the residuals of a cholecystectomy was subsequently granted in a rating decision of June 2013, and the claim involving the residuals of a pilonidal cyst was subsequently granted in a rating decision of September 2013.  

As such, these claims are no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington DC.


REMAND

After carefully considering the record, the Board finds that the appeal must be remanded for further development.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to 
compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As for the claim for asthma, at the time of the last remand action, the Board noted that a June 2012 VA examiner had opined that the Veteran's preexisting asthma did not increase in severity beyond the natural progression during any period of ACDUTRA.

The Board found, however, that the examiner had failed to offer an opinion as to whether it was at least as likely as not that any current asthma disability was due to an event or incident of any period of ACDUTRA.  

In Remand Directive #3, the Board specifically ordered, "After reviewing the entire record, including results of the June 2012 examination, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current asthma disability is due to disease or injury that was incurred in or aggravated by any period of ACDUTRA."

A VA examination was conducted in June 2013.  While the examiner offered a negative nexus statement, the rationale accompanying the conclusion did not pertain to direct service connection.  The examiner opined that, while the Veteran suffered an acute asthma attack in 1980 during basic training, she was not placed on an inhaled bronchodilator afterwards. 

Thus, the Veteran's pre-existing asthma was not aggravated beyond natural progression by basic training in 1980.  The examiner additionally noted that the Veteran was treated for asthma during INACDUTRA in June 2001 and had a period of ACDUTRA from July 29, 2001 to August 10, 2001.

This is essentially the same information as was before the Board at the time of the last remand.  The record remains devoid of an adequate opinion with supporting rationale on the issue of direct service connection.

Further, a November 1989 service treatment record showed that the Veteran had been suffering from shortness of breath associated with asthma. The Veteran's Report of Medical History in February 1981 showed that the Veteran had suffered four asthma attacks between service entrance and separation.  In May 2004, the Veteran was placed on physical profile for her asthma, among other physical problems.

Additionally, the Veteran's periods of ACDUTRA include August 1980 to March 1981; June 17, 1984 to June 30, 1984; from June 23, 1985 to July 6, 1985; from June 12, 1986 to June 28, 1986; from September 13, 1986 to September 21, 1986; from May 28, 1987 to June 13, 1987; from June 16, 1988 to July 2, 1988; from June 16, 1989 to July 1, 1989; from June 1, 1990 to June 17, 1990; from July 8, 1990 to July 19, 1990; from July 6, 1991 to July 18, 1991; from May 1, 1992 to May 18, 1992; from January 16, 1993 to January 18, 1993; from September 11, 1993 to September 26, 1994; from June 18, 1995 to July 1, 1995; from June 9, 1996 to June 22, 1996; from June 8, 1997 to June 22, 1997; from July 9, 2000 to July 33, 2000; from July 29, 2001 to August 7, 2001; from August 4, 2002 to August 17, 2002; from August 3, 2003 to August 17, 2003, and from October 14, 2003 to July 22, 2004.  

The June 2013 VA examiner's opinion in this regard did not appear to reflect consideration of extensive service or the Veteran's reports of asthma attacks and complaints of respiratory impairment.  

As for the claimed psychiatric disorder, in the last remand, the Board requested an opinion as to whether any preexisting psychiatric disability underwent an increase in severity beyond natural progression during any period of ACDUTRA.

In June 2013, an addendum opinion was obtained from a previous VA examiner.  The examiner stated,

Based on VBMS records, her active duty service was 8/15/1980-3/16/1981. During the examination, [the Veteran] reported that her psychological distress began in 1983 (after active duty), at the time of her first marriage. She reported seeking mental health treatment for the first time in 2000. At that time of treatment, she was diagnosed with Bipolar Disorder, and began taking psychotropic medication. It [was] the opinion of this author that it [was] less likely than not that there was a psychiatric disorder at the time of her active duty service. It [was] less likely than not that a psychiatric disorder underwent an increase in severity beyond natural progression during her active duty service because a diagnosis was not made until after active duty service.  

In rendering this opinion, the examiner only addressed the Veteran's initial period of ACDUTRA from August 15, 1980 to March 16, 1981.  It does not appear that the examiner recognized the Veteran's many periods of ACDUTRA, outlined above, to include periods of ACDUTRA in 2000 when the examiner noted that she began seeking mental health treatment.  An addendum opinion accounting for all relevant facts must be obtained prior to appellate adjudication. 

Accordingly, these matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to forward the Veteran's claims file to the June 2013 VA examiner who conducted the VA examination for asthma, or a suitable substitute, in order to obtain a clarifying opinion.

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the physician for review.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current asthma disability is due to disease or injury that was incurred in or aggravated by any period of ACDUTRA.

In so doing, the examiner should address the November 1989, February 1981 and May 2004 service treatment records previously discussed.  The examiner should also take into account the Veteran's multiple periods of ACDUTRA outlined above, dating from 1980 to 2004.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.   

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
	
If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

2.  The RO should take all indicated action to forward the Veteran's claims file to the June 2013 VA psychiatric examiner, or a suitable substitute, in order to obtain a clarifying opinion.

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the physician for review.

After reviewing the entire record, the VA examiner should provide an opinion as to whether any preexisting psychiatric disability underwent an increase in severity beyond natural progression during any period of ACDUTRA.

In so doing, the examiner should address the Veteran's multiple periods of ACDUTRA outlined above, dating from 1980 to 2004.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.   

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
	
If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

3.  The Veteran is hereby notified that it is her responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After the requested opinions have been obtained, the RO should review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence on file.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

